Exhibit 10.2

EXECUTION COPY

 

 

 

 

 

Registration Rights Agreement

By and Among

Tower Tech Holdings Inc.

And

the Shareholders of

Brad Foote Gear Works, Inc.

 

OCTOBER 19, 2007

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE 1 Definitions

 

 

ARTICLE 2 Registration Rights

 

 

2.1

Current Public Information

2.2

Demand Registration

2.3

Piggyback Registration

2.4

Underwriting; Holdback Agreements

2.5

Registration Procedures

2.6

Conditions Precedent to Company’s Obligations Pursuant to this Agreement

2.7

Fees and Expenses

2.8

Indemnification

2.9

Participation in Registrations

2.10

Compliance

 

ARTICLE 3 Transfers of Certain Rights

 

3.1

Transfer

3.2

Transferees

3.3

Subsequent Transferees

 

ARTICLE 4 Represenations of Purchasers

 

4.1

Certain Represenations of Purchasers

 

ARTICLE 5 Miscellaneous

 

5.1

Recapitalizations, Exchanges, etc

5.2

No Inconsistent Agreements

5.3

Amendments and Waivers

5.4

Severability

5.5

Counterparts

5.6

Notices

5.7

Governing Law

5.8

Forum; Service of Process

5.9

Captions

5.10

No Prejudice

5.11

Words in Singular and Plural Form

5.12

Remedy for Breach

5.13

Successors and Assigns, Third Party Beneficiaries

5.14

Entire Agreement

5.15

Attorneys’ Fees

5.16

Termination of Rights

 

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of October 19, 2007 (the
“Agreement”), is entered into by and among TOWER TECH HOLDINGS INC., a Nevada
corporation (the “Company”) and J. Cameron Drecoll, an individual and resident
of Illinois (“Drecoll”), Pat Rosmonowski, an individual and resident of Illinois
(“Rosmonowski”), Dennis Palmer, an individual resident in Florida (“Palmer”) and
Noel Davis, an individual resident in Indiana (“Davis”) (Drecoll, Rosmonowski,
Palmer and Davis are collectively referred to herein as the “Purchasers”).

RECITALS:

A.            The Company desires to issue and sell Sixteen Million Thirty Six
Thousand Four Hundred Fifty (16,036,450) shares of its Common Stock to the
Holders as set forth in the Stock Purchase Agreement, dated as of August 22,
2007, entered into by and among the Company, Brad Foote Gear Works, Inc. and the
Purchasers (the “Stock Purchase Agreement”);

B.            It is a condition precedent to the consummation of the
transactions contemplated by the Stock Purchase Agreement that the Company
provide for the rights set forth in this Agreement; and

C.            Certain terms used in this Agreement are defined in Article 1
hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS

“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person.  As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of the State of Wisconsin or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.

 “Closing Date” has the meaning ascribed to such term in the Stock Purchase
Agreement.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” has the meaning set forth in the preamble.

“Demand Notice” has the meaning set forth in Section 2.2.

--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Holders” means holders of the Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 2.8.

“Losses” has the meaning set forth in Section  2.8.

“Majority Holders” means those Holders holding a majority of the Registrable
Securities.

“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.

“Piggyback Registration” has the meaning set forth in Section 2.3.

“Purchasers” has the meaning set forth in the preamble.

“Purchase Price” has the meaning ascribed to such term in the Stock Purchase
Agreement.

“Registrable Securities” means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the Purchasers from the Company pursuant
to the Stock Purchase Agreement and so long as this Agreement is still in
effect, any other shares of Common Stock acquired by the Purchasers on or after
the Closing Date, and (ii) any shares of Common Stock issued or issuable,
directly or indirectly, with respect to the securities referred to in clause (i)
by way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.  In
addition, any particular shares of Common Stock constituting Registrable
Securities will cease to be Registrable Securities when they (x) have been
effectively registered under the Securities Act and disposed of in accordance
with a Registration Statement covering them, (y) have been sold to the public
pursuant to Rule 144 (or by similar provision under the Securities Act), or (z)
are eligible for resale by the Holder thereof under Rule 144(k) (or by similar
provision under the Securities Act) without any limitation on the amount of
securities that may be sold under paragraph (e) thereof.

“Registration Statement” means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, which
shall permit the Purchasers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities.

“register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement(s) or documents by the
SEC.

 

3

--------------------------------------------------------------------------------


“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Stock Purchase Agreement” has the meaning set forth in the recitals.


ARTICLE 2
REGISTRATION RIGHTS


2.1           CURRENT PUBLIC INFORMATION.  THE COMPANY COVENANTS THAT IT WILL
USE ITS BEST EFFORTS TO FILE ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE
EXCHANGE ACT AND THE RULES AND REGULATIONS ADOPTED BY THE SEC THEREUNDER, AND
WILL USE ITS REASONABLE BEST EFFORTS TO TAKE SUCH FURTHER ACTION AS THE HOLDERS
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED TO ENABLE THE HOLDERS TO SELL
REGISTRABLE SECURITIES PURSUANT TO RULE 144 OR RULE 144A ADOPTED BY THE SEC
UNDER THE SECURITIES ACT OR ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY
THE SEC.  THE COMPANY SHALL, UPON THE REQUEST OF A HOLDER, DELIVER TO SUCH
HOLDER A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS
DURING THE TWELVE MONTH PERIOD IMMEDIATELY PRECEDING THE DATE OF SUCH REQUEST.


2.2           DEMAND REGISTRATION. 


(A)   SUBJECT TO SECTION 2.2(H), AT ANY TIME AFTER THE ONE YEAR ANNIVERSARY OF
THIS AGREEMENT AND UPON THE WRITTEN REQUEST OF THE MAJORITY HOLDERS, REQUESTING
THAT THE COMPANY EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ALL OR PART
OF SUCH HOLDERS’ REGISTRABLE SECURITIES AND SPECIFYING THE INTENDED METHOD OF
DISPOSITION THEREOF (THE “DEMAND NOTICE”), THE COMPANY WILL PROMPTLY GIVE
WRITTEN NOTICE OF SUCH REQUESTED REGISTRATION TO ALL HOLDERS, AND THEREUPON THE
COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO FILE WITH THE SEC AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE DEMAND NOTICE (BUT IN NO EVENT LATER THAN
THE DATE THAT IS 90 DAYS AFTER THE DEMAND NOTICE) A REGISTRATION STATEMENT.  THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC WITHIN 90 DAYS AFTER THE INITIAL
FILING OF THE REGISTRATION STATEMENT, AND IF SUCH REGISTRATION STATEMENT IS NOT
DECLARED EFFECTIVE WITHIN 90 DAYS AFTER ITS INITIAL FILING, AS SOON AS POSSIBLE
THEREAFTER.  THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION STATEMENT:

(I)            THE REGISTRABLE SECURITIES WHICH THE HOLDERS HAVE REQUESTED TO BE
REGISTERED BY THE COMPANY FOR DISPOSITION IN ACCORDANCE WITH THE INTENDED METHOD
OF DISPOSITION STATED IN SUCH REQUEST;

(II)           ALL OTHER REGISTRABLE SECURITIES THE HOLDERS OF WHICH SHALL HAVE
MADE A WRITTEN REQUEST TO THE COMPANY FOR REGISTRATION THEREOF WITHIN 30 DAYS
AFTER THE GIVING OF SUCH WRITTEN NOTICE BY THE COMPANY (WHICH REQUEST SHALL
SPECIFY THE INTENDED METHOD OF DISPOSITION OF SUCH REGISTRABLE SECURITIES); AND

 

4

--------------------------------------------------------------------------------


(III)          ALL SHARES OF COMMON STOCK WHICH THE COMPANY OR PERSONS ENTITLED
TO EXERCISE “PIGGY-BACK” REGISTRATION RIGHTS PURSUANT TO CONTRACTUAL COMMITMENTS
OF THE COMPANY MAY ELECT TO REGISTER IN CONNECTION WITH THE OFFERING OF
REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 2.2;

all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.2 shall not require the Company to effect more
than two registrations of Registrable Securities.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION PURSUANT
TO THIS SECTION 2.2 WITHIN 180 DAYS FOLLOWING THE EFFECTIVE DATE OF A
REGISTRATION STATEMENT FILED BY THE COMPANY IN ACCORDANCE WITH SECTIONS 2.2 OR
2.3 FOR THE ACCOUNT OF ANOTHER HOLDER OF REGISTRABLE SECURITIES IF THE HOLDERS
WERE AFFORDED THE OPPORTUNITY TO INCLUDE THE REGISTRABLE SECURITIES IN SUCH
REGISTRATION.


(C)   THE REGISTRATIONS UNDER THIS SECTION 2.2 SHALL BE ON AN APPROPRIATE
REGISTRATION STATEMENT THAT PERMITS THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHODS OF DISTRIBUTION SPECIFIED BY
THE MAJORITY HOLDERS IN THEIR REQUEST FOR REGISTRATION.  THE COMPANY AGREES TO
INCLUDE IN ANY SUCH REGISTRATION STATEMENT ALL INFORMATION WHICH HOLDERS OF
REGISTRABLE SECURITIES BEING REGISTERED SHALL REASONABLY REQUEST TO EFFECT THE
REGISTRATION.


(D)   A REGISTRATION REQUESTED PURSUANT TO THIS SECTION 2.2 SHALL NOT BE DEEMED
TO HAVE BEEN EFFECTED (I) UNLESS A REGISTRATION STATEMENT WITH RESPECT THERETO
REGISTERING ALL OF THE REGISTRABLE SECURITIES INITIALLY INCLUDED ON SUCH
REGISTRATION STATEMENT PURSUANT TO SECTION 2.2(A)(I) AND (II) HAS BECOME
EFFECTIVE; PROVIDED, THAT A REGISTRATION STATEMENT WHICH DOES NOT BECOME
EFFECTIVE AFTER THE COMPANY HAS FILED A REGISTRATION STATEMENT WITH RESPECT
THERETO SOLELY BY REASON OF THE REFUSAL TO PROCEED OF THE MAJORITY HOLDERS
(OTHER THAN A REFUSAL TO PROCEED BASED UPON THE ADVICE OF COUNSEL RELATING TO A
MATTER WITH RESPECT TO THE COMPANY) OR BECAUSE OF A BREACH OF THIS AGREEMENT BY
ANY HOLDER SHALL BE DEEMED TO HAVE BEEN EFFECTED BY THE COMPANY AT THE REQUEST
OF THE MAJORITY HOLDERS UNLESS THE HOLDERS ELECTING TO HAVE REGISTRABLE
SECURITIES REGISTERED PURSUANT TO SUCH REGISTRATION STATEMENT SHALL HAVE ELECTED
TO PAY ALL FEES AND EXPENSES OTHERWISE PAYABLE BY THE COMPANY IN CONNECTION WITH
SUCH REGISTRATION PURSUANT TO SECTION 2.7, (II) IF, AFTER IT HAS BECOME
EFFECTIVE, SUCH REGISTRATION IS WITHDRAWN BY THE COMPANY (OTHER THAN AT THE
REQUEST OF THE MAJORITY HOLDERS) OR INTERFERED WITH BY ANY STOP ORDER,
INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE SEC OR OTHER GOVERNMENTAL AGENCY
OR COURT FOR ANY REASON PRIOR TO THE EXPIRATION OF A 180 DAY PERIOD FOLLOWING
SUCH REGISTRATION STATEMENT’S EFFECTIVENESS; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL REMAIN OBLIGATED TO USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE
WITHDRAWAL OF SUCH STOP ORDER AND OTHERWISE UNDERTAKE ITS OBLIGATIONS AS SET
FORTH IN SECTION 2.5 WITH RESPECT TO SUCH REGISTRATION STATEMENT, OR (III) IF
THE CONDITIONS TO CLOSING SPECIFIED IN ANY PURCHASE AGREEMENT OR UNDERWRITING
AGREEMENT ENTERED INTO IN CONNECTION WITH SUCH REGISTRATION ARE NOT SATISFIED,
OTHER THAN DUE SOLELY TO SOME ACT OR OMISSION BY THE HOLDERS ELECTING TO HAVE
REGISTRABLE SECURITIES REGISTERED PURSUANT TO SUCH REGISTRATION STATEMENT.


(E)   IF A REQUESTED REGISTRATION PURSUANT TO THIS SECTION 2.2 INVOLVES AN
UNDERWRITTEN OFFERING, AND THE MANAGING UNDERWRITER SHALL ADVISE THE COMPANY IN
WRITING (WITH A COPY TO EACH HOLDER OF REGISTRABLE SECURITIES REQUESTING
REGISTRATION) THAT, IN ITS OPINION, THE NUMBER OF SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION (INCLUDING SECURITIES OF THE COMPANY WHICH ARE NOT
REGISTRABLE SECURITIES) EXCEEDS THE NUMBER WHICH CAN BE SOLD IN SUCH OFFERING
WITHIN A PRICE RANGE REASONABLY ACCEPTABLE TO THE COMPANY AND TO THE HOLDERS OF
A MAJORITY (BY NUMBER OF SHARES) OF THE REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION STATEMENT, THE COMPANY WILL INCLUDE IN SUCH
REGISTRATION, TO THE EXTENT OF THE NUMBER WHICH THE COMPANY IS SO ADVISED CAN BE
SOLD IN SUCH OFFERING, (I) FIRST, THE REGISTRABLE SECURITIES WHICH HAVE BEEN
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY THE


 


5

--------------------------------------------------------------------------------



HOLDERS PURSUANT TO THIS AGREEMENT (PRO RATA BASED ON THE AMOUNT OF REGISTRABLE
SECURITIES SOUGHT TO BE REGISTERED BY SUCH PERSONS), (II) SECOND, PROVIDED THAT
NO SECURITIES SOUGHT TO BE INCLUDED BY THE HOLDERS HAVE BEEN EXCLUDED FROM SUCH
REGISTRATION, THE SECURITIES OF OTHER PERSONS ENTITLED TO EXERCISE “PIGGY-BACK”
REGISTRATION RIGHTS PURSUANT TO CONTRACTUAL COMMITMENTS OF THE COMPANY (PRO RATA
BASED ON THE AMOUNT OF SECURITIES SOUGHT TO BE REGISTERED BY SUCH PERSONS) AND
(III) THIRD, SECURITIES THE COMPANY PROPOSES TO REGISTER.


(F)    THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP ANY
REGISTRATION STATEMENT FILED PURSUANT TO THIS SECTION 2.2 CONTINUOUSLY EFFECTIVE
UNTIL THE REGISTRABLE SECURITIES REGISTERED PURSUANT TO SUCH REGISTRATION
STATEMENT CEASE TO CONSTITUTE REGISTRABLE SECURITIES.


(G)   THE COMPANY SHALL HAVE THE RIGHT AT ANY TIME, TO SUSPEND THE FILING OF A
REGISTRATION STATEMENT UNDER THIS SECTION 2.2 OR REQUIRE THAT THE HOLDERS OF
REGISTRABLE SECURITIES SUSPEND FURTHER OPEN MARKET OFFERS AND SALES OF
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT FILED HEREUNDER FOR
A PERIOD NOT TO EXCEED AN AGGREGATE OF 30 DAYS IN ANY SIX MONTH PERIOD OR AN
AGGREGATE OF 60 DAYS IN ANY TWELVE-MONTH PERIOD FOR VALID BUSINESS REASONS (NOT
INCLUDING AVOIDANCE OF THEIR OBLIGATIONS HEREUNDER) (I) TO AVOID PREMATURE
PUBLIC DISCLOSURE OF A PENDING CORPORATE TRANSACTION, INCLUDING PENDING
ACQUISITIONS OR DIVESTITURES OF ASSETS, MERGERS AND COMBINATIONS AND SIMILAR
EVENTS; (II) UPON THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN
SECTION 2.5(E), UNTIL THE TIME THAT THE HOLDERS RECEIVE COPIES OF A SUPPLEMENT
OR AMENDMENT TO THE PROSPECTUS INCLUDED IN THE APPLICABLE REGISTRATION STATEMENT
AS CONTEMPLATED IN SECTION 2.5(E); AND (III) UPON THE OCCURRENCE OF ANY OF THE
EVENTS SPECIFIED IN SECTION 2.5(I), UNTIL THE TIME THE COMPANY NOTIFIES THE
HOLDERS IN WRITING THAT SUCH SUSPENSION IS NO LONGER EFFECTIVE.


2.3           PIGGYBACK REGISTRATION.


(A)   WHENEVER THE COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER THE
SECURITIES ACT (OTHER THAN PURSUANT TO A REGISTRATION PURSUANT TO SECTION 2.2, A
REGISTRATION ON FORM S-4 OR S-8 OR ANY SUCCESSOR OR SIMILAR FORMS, OR THE
INITIAL REGISTRATION STATEMENT, OR ANY SUBSEQUENT RESALE REGISTRATION STATEMENT,
FILED PURSUANT TO SECTION 2.2 OF THE REGISTRATION RIGHTS AGREEMENT DATED AS OF
MARCH 1, 2007, BY AND AMONG THE COMPANY, TONTINE CAPITAL PARTNERS, L.P., AND
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P., AS AMENDED) AND THE REGISTRATION
FORM TO BE USED MAY BE USED FOR THE REGISTRATION OF REGISTRABLE SECURITIES,
WHETHER OR NOT FOR SALE FOR ITS OWN ACCOUNT, THE COMPANY WILL GIVE PROMPT
WRITTEN NOTICE (BUT IN NO EVENT LESS THAN 30 DAYS BEFORE THE ANTICIPATED FILING
DATE) TO ALL HOLDERS (OTHER THAN HOLDERS ALL OF WHOSE REGISTRABLE SECURITIES ARE
THEN COVERED BY AN EFFECTIVE REGISTRATION STATEMENT), AND SUCH NOTICE SHALL
DESCRIBE THE PROPOSED REGISTRATION AND DISTRIBUTION AND OFFER TO ALL SUCH
HOLDERS THE OPPORTUNITY TO REGISTER THE NUMBER OF REGISTRABLE SECURITIES AS EACH
SUCH HOLDER MAY REQUEST.  THE COMPANY WILL INCLUDE IN SUCH REGISTRATION
STATEMENT ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS
RECEIVED WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN 15 DAYS AFTER THE
HOLDERS’ RECEIPT OF THE COMPANY’S NOTICE (A “PIGGYBACK REGISTRATION”).


(B)   THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE MANAGING
UNDERWRITER OR UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING INVOLVING A
PIGGYBACK REGISTRATION TO PERMIT THE REGISTRABLE SECURITIES REQUESTED TO BE
INCLUDED IN A PIGGYBACK REGISTRATION TO BE INCLUDED ON THE SAME TERMS AND
CONDITIONS AS ANY SIMILAR SECURITIES OF THE COMPANY OR ANY OTHER SECURITY HOLDER
INCLUDED THEREIN AND TO PERMIT THE SALE OR OTHER DISPOSITION OF SUCH REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OF DISTRIBUTION THEREOF.


(C)   ANY HOLDER SHALL HAVE THE RIGHT TO WITHDRAW ITS REQUEST FOR INCLUSION OF
ITS REGISTRABLE SECURITIES IN ANY REGISTRATION STATEMENT PURSUANT TO THIS
SECTION 2.3 BY GIVING WRITTEN NOTICE TO THE COMPANY OF ITS REQUEST TO WITHDRAW;
PROVIDED, THAT IN THE EVENT OF SUCH WITHDRAWAL (OTHER THAN PURSUANT TO
SECTION 2.3(E) HEREOF), THE COMPANY SHALL NOT BE REQUIRED TO REIMBURSE SUCH
HOLDER FOR THE


 


6

--------------------------------------------------------------------------------



FEES AND EXPENSES REFERRED TO IN SECTION 2.7 HEREOF INCURRED BY SUCH HOLDER
PRIOR TO SUCH WITHDRAWAL, UNLESS SUCH WITHDRAWAL WAS DUE TO A MATERIAL ADVERSE
CHANGE TO THE COMPANY.  THE COMPANY MAY WITHDRAW A PIGGYBACK REGISTRATION AT ANY
TIME PRIOR TO THE TIME IT BECOMES EFFECTIVE.


(D)   IF (I) A PIGGYBACK REGISTRATION INVOLVES AN UNDERWRITTEN OFFERING OF THE
SECURITIES BEING REGISTERED, WHETHER OR NOT FOR SALE FOR THE ACCOUNT OF THE
COMPANY, TO BE DISTRIBUTED (ON A FIRM COMMITMENT BASIS) BY OR THROUGH ONE OR
MORE UNDERWRITERS OF RECOGNIZED STANDING UNDER UNDERWRITING TERMS APPROPRIATE
FOR SUCH A TRANSACTION, AND (II) THE MANAGING UNDERWRITER OF SUCH UNDERWRITTEN
OFFERING SHALL INFORM THE COMPANY AND HOLDERS REQUESTING SUCH REGISTRATION BY
LETTER OF ITS BELIEF THAT THE DISTRIBUTION OF ALL OR A SPECIFIED NUMBER OF SUCH
REGISTRABLE SECURITIES CONCURRENTLY WITH THE SECURITIES BEING DISTRIBUTED BY
SUCH UNDERWRITERS WOULD INTERFERE WITH THE SUCCESSFUL MARKETING OF THE
SECURITIES BEING DISTRIBUTED BY SUCH UNDERWRITERS (SUCH WRITING TO STATE THE
BASIS OF SUCH BELIEF AND THE APPROXIMATE NUMBER OF SUCH REGISTRABLE SECURITIES
WHICH MAY BE DISTRIBUTED WITHOUT SUCH EFFECT), THEN THE COMPANY WILL BE REQUIRED
TO INCLUDE IN SUCH REGISTRATION ONLY THE AMOUNT OF SECURITIES WHICH IT IS SO
ADVISED SHOULD BE INCLUDED IN SUCH REGISTRATION.  IN SUCH EVENT: (X) IN CASES
INITIALLY INVOLVING THE REGISTRATION FOR SALE OF SECURITIES FOR THE COMPANY’S
OWN ACCOUNT, SECURITIES SHALL BE REGISTERED IN SUCH OFFERING IN THE FOLLOWING
ORDER OF PRIORITY: (I) FIRST, THE SECURITIES WHICH THE COMPANY PROPOSES TO
REGISTER, AND (II) SECOND, REGISTRABLE SECURITIES AND SECURITIES WHICH HAVE BEEN
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY PERSONS ENTITLED TO EXERCISE
“PIGGY-BACK” REGISTRATION RIGHTS PURSUANT TO CONTRACTUAL COMMITMENTS OF THE
COMPANY (PRO RATA BASED ON THE AMOUNT OF SECURITIES SOUGHT TO BE REGISTERED BY
HOLDERS AND SUCH OTHER PERSONS); AND (Y) IN CASES NOT INITIALLY INVOLVING THE
REGISTRATION FOR SALE OF SECURITIES FOR THE COMPANY’S OWN ACCOUNT, SECURITIES
SHALL BE REGISTERED IN SUCH OFFERING IN THE FOLLOWING ORDER OF PRIORITY: (I)
FIRST, THE SECURITIES OF ANY PERSON WHOSE EXERCISE OF A “DEMAND” REGISTRATION
RIGHT PURSUANT TO A CONTRACTUAL COMMITMENT OF THE COMPANY IS THE BASIS FOR THE
REGISTRATION, (II) SECOND, REGISTRABLE SECURITIES AND SECURITIES WHICH HAVE BEEN
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY PERSONS ENTITLED TO EXERCISE
“PIGGY-BACK” REGISTRATION RIGHTS PURSUANT TO CONTRACTUAL COMMITMENTS OF THE
COMPANY (PRO RATA BASED ON THE AMOUNT OF SECURITIES SOUGHT TO BE REGISTERED BY
HOLDERS AND SUCH OTHER PERSONS), AND (III) THIRD, THE SECURITIES WHICH THE
COMPANY PROPOSES TO REGISTER.


(E)   IF, AS A RESULT OF THE PRORATION PROVISIONS OF THIS SECTION 2.3, ANY
HOLDER SHALL NOT BE ENTITLED TO INCLUDE ALL REGISTRABLE SECURITIES IN A
PIGGYBACK REGISTRATION THAT SUCH HOLDER HAS REQUESTED TO BE INCLUDED, SUCH
HOLDER MAY ELECT TO WITHDRAW HIS REQUEST TO INCLUDE REGISTRABLE SECURITIES IN
SUCH REGISTRATION.


(F)    THE RIGHT OF THE HOLDERS TO REGISTER REGISTRABLE SECURITIES PURSUANT TO
THIS SECTION 2.3 IS ONLY EXERCISABLE WITH RESPECT TO REGISTRABLE SECURITIES NOT
THEN COVERED BY AN EFFECTIVE REGISTRATION STATEMENT.


2.4           UNDERWRITING; HOLDBACK AGREEMENTS.


(A)   IN THE EVENT THAT ONE OR MORE HOLDERS ELECT TO DISPOSE OF REGISTRABLE
SECURITIES UNDER A REGISTRATION STATEMENT PURSUANT TO AN UNDERWRITTEN OFFERING
OR A REQUESTED REGISTRATION PURSUANT TO SECTION 2.2 INVOLVES AN UNDERWRITTEN
OFFERING, THE MANAGING UNDERWRITER OR UNDERWRITERS SHALL BE SELECTED BY THE
HOLDERS OF A MAJORITY (BY NUMBER OF SHARES) OF THE REGISTRABLE SECURITIES TO BE
SOLD IN THE UNDERWRITTEN OFFERING OR REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION STATEMENT AND SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  IN
CONNECTION WITH ANY SUCH UNDERWRITTEN OFFERING, THE COMPANY SHALL TAKE ALL SUCH
REASONABLE ACTIONS AS ARE REQUIRED BY THE MANAGING UNDERWRITERS IN ORDER TO
EXPEDITE AND FACILITATE THE REGISTRATION AND DISPOSITION OF THE REGISTRABLE
SECURITIES, INCLUDING THE COMPANY CAUSING APPROPRIATE OFFICERS OF THE COMPANY OR
ITS AFFILIATES TO PARTICIPATE IN A “ROAD SHOW” OR SIMILAR MARKETING EFFORT BEING
CONDUCTED BY SUCH MANAGING UNDERWRITERS WITH RESPECT TO SUCH UNDERWRITTEN
OFFERING.


 


7

--------------------------------------------------------------------------------



(B)   ALL HOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE SECURITIES THROUGH
AN UNDERWRITTEN OFFERING SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE MANAGING UNDERWRITERS SELECTED FOR SUCH UNDERWRITTEN OFFERING.


(C)   TO THE EXTENT NOT INCONSISTENT WITH APPLICABLE LAW, IN CONNECTION WITH A
PUBLIC OFFERING OF SECURITIES OF THE COMPANY, UPON THE REQUEST OF THE COMPANY
OR, IN THE CASE OF AN UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY’S SECURITIES,
THE MANAGING UNDERWRITERS, EACH HOLDER WHO BENEFICIALLY OWNS (AS DEFINED IN RULE
13D-3 ADOPTED BY THE SEC UNDER THE EXCHANGE ACT) AT LEAST 5% OF THE OUTSTANDING
CAPITAL STOCK OF THE COMPANY WILL NOT EFFECT ANY SALE OR DISTRIBUTION (OTHER
THAN THOSE INCLUDED IN THE REGISTRATION STATEMENT BEING FILED WITH RESPECT TO
SUCH PUBLIC OFFERING) OF, OR ANY SHORT SALE OF, OR ANY GRANT OF OPTION TO
PURCHASE, OR ANY HEDGING OR SIMILAR TRANSACTION WITH RESPECT TO, ANY SECURITIES
OF THE COMPANY, OR ANY SECURITIES, OPTIONS OR RIGHTS CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES DURING THE 14 DAYS PRIOR TO AND
THE 90-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF SUCH PUBLIC OFFERING,
UNLESS THE COMPANY, OR IN THE CASE OF AN UNDERWRITTEN PUBLIC OFFERING, THE
MANAGING UNDERWRITERS OTHERWISE AGREE TO A SHORTER PERIOD OF TIME.  AT THE
REQUEST OF THE COMPANY OR THE MANAGING UNDERWRITERS, EACH SUCH HOLDER SHALL
EXECUTE A CUSTOMARY “LOCK-UP” AGREEMENT CONSISTENT WITH THE PROVISIONS OF THIS
SECTION 2.4; PROVIDED, HOWEVER, THAT NO HOLDER SHALL BE REQUIRED TO ENTER INTO
ANY SUCH “LOCK UP” AGREEMENT UNLESS AND UNTIL ALL OF THE COMPANY’S EXECUTIVE
OFFICERS AND DIRECTORS EXECUTE SUBSTANTIALLY SIMILAR “LOCK UP” AGREEMENTS AND
THE COMPANY USES COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH HOLDER OF MORE
THAN 5% OF ITS OUTSTANDING CAPITAL STOCK TO EXECUTE SUBSTANTIALLY SIMILAR “LOCK
UP” AGREEMENTS.  NEITHER THE COMPANY NOR THE UNDERWRITER SHALL TERMINATE,
MATERIALLY AMEND OR WAIVE THE ENFORCEMENT OF ANY MATERIAL PROVISION UNDER A
“LOCK UP” AGREEMENT UNLESS EACH “LOCK UP” AGREEMENT WITH A HOLDER IS ALSO
AMENDED OR WAIVED IN A SIMILAR MANNER OR TERMINATED, AS THE CASE MAY BE.  THE
COMPANY MAY IMPOSE STOP-TRANSFER INSTRUCTIONS TO ENFORCE THE RESTRICTIONS
IMPOSED BY THIS SECTION 2.4.


2.5           REGISTRATION PROCEDURES.  THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO EFFECT THE REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO THIS
AGREEMENT IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION THEREOF, AND
PURSUANT THERETO THE COMPANY WILL AS EXPEDITIOUSLY AS POSSIBLE:


(A)   BEFORE FILING THE REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT
THERETO, THE COMPANY WILL FURNISH TO ANY COUNSEL SELECTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES A COPY OF SUCH REGISTRATION STATEMENT,
AMENDMENT OR SUPPLEMENT AND ALLOW SUCH COUNSEL REASONABLE TIME TO REVIEW AND
COMMENT ON SUCH REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT PRIOR TO THE
FILING THEREOF AND WILL PROVIDE SUCH COUNSEL WITH ALL WRITTEN CORRESPONDENCE
WITH THE SEC REGARDING SUCH REGISTRATION STATEMENT, AMENDMENT OR SUPPLEMENT;


(B)   PREPARE AND FILE WITH THE SEC THE REGISTRATION STATEMENT, AND SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE FOR THE PERIODS PROVIDED FOR IN SECTION 2.2 OR THE PERIODS
CONTEMPLATED BY THE COMPANY OR THE PERSONS REQUESTING ANY REGISTRATION STATEMENT
FILED PURSUANT TO SECTION 2.3, AND IN COMPLIANCE WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE SEC AND THE TERMS OF THIS AGREEMENT;


(C)   FURNISH TO EACH HOLDER SELLING SUCH REGISTRABLE SECURITIES SUCH NUMBER OF
COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO,
THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS) AND SUCH OTHER DOCUMENTS AS SUCH SELLER MAY REASONABLY
REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES
OWNED BY SUCH HOLDER;


(D)   USE ITS REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY SUCH REGISTRABLE
SECURITIES UNDER SUCH OTHER STATE SECURITIES OR BLUE SKY LAWS AS THE SELLING
HOLDERS SELLING SUCH REGISTRABLE SECURITIES


 


8

--------------------------------------------------------------------------------



REASONABLY REQUESTS AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
REASONABLY NECESSARY OR REASONABLY ADVISABLE TO ENABLE SUCH HOLDER TO CONSUMMATE
THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY
SUCH HOLDER AND TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION
THEREFROM) EFFECTIVE DURING THE PERIOD WHICH THE REGISTRATION STATEMENT IS
REQUIRED TO BE KEPT EFFECTIVE (PROVIDED, THAT THE COMPANY WILL NOT BE REQUIRED
TO (I) QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SUBPARAGRAPH, (II) SUBJECT ITSELF
TO TAXATION IN ANY SUCH JURISDICTION OR (III) CONSENT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION);


(E)   NOTIFY EACH HOLDER SELLING SUCH REGISTRABLE SECURITIES, AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED
IN THE REGISTRATION STATEMENT CONTAINS AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND, AT THE REQUEST OF
ANY SUCH HOLDER, THE COMPANY WILL AS SOON AS POSSIBLE PREPARE AND FURNISH TO
SUCH HOLDER A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT OR AMENDMENT TO SUCH
PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH
REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE;


(F)    CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED OR QUOTED ON EACH
SECURITIES EXCHANGE OR QUOTATION SERVICE ON WHICH SIMILAR SECURITIES ISSUED BY
THE COMPANY ARE THEN LISTED OR QUOTED AND, IF NOT SO LISTED, TO BE APPROVED FOR
TRADING ON ANY AUTOMATED QUOTATION SYSTEM OF A NATIONAL SECURITIES ASSOCIATION
ON WHICH SIMILAR SECURITIES OF THE COMPANY ARE QUOTED;


(G)   PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL SUCH REGISTRABLE SECURITIES
NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


(H)   ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING UNDERWRITING AGREEMENTS
CONTAINING CUSTOMARY REPRESENTATIONS AND WARRANTIES) AND TAKE ALL OTHER
CUSTOMARY AND APPROPRIATE ACTIONS AS THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES BEING SOLD OR THE MANAGING UNDERWRITERS, IF ANY,
REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


(I)    NOTIFY EACH HOLDER OF ANY STOP ORDER ISSUED OR THREATENED BY THE SEC;


(J)    OTHERWISE COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC,
AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE,
AN EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST TWELVE MONTHS BEGINNING
WITH THE FIRST DAY OF THE COMPANY’S FIRST FULL CALENDAR QUARTER AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER;


(K)   IN THE EVENT OF THE ISSUANCE OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER SUSPENDING OR
PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE QUALIFICATION OF
ANY SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SALE IN ANY
JURISDICTION, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO PROMPTLY
OBTAIN THE WITHDRAWAL OF SUCH ORDER;


(L)    WITH RESPECT TO AN UNDERWRITTEN OFFERING PURSUANT TO ANY REGISTRATION
STATEMENT FILED UNDER SECTION 2.2, OBTAIN ONE OR MORE COMFORT LETTERS, DATED THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT AND, IF REQUIRED BY THE MANAGING
UNDERWRITERS, DATED THE DATE OF THE CLOSING UNDER THE


 


9

--------------------------------------------------------------------------------



UNDERWRITING AGREEMENT, SIGNED BY THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS
IN CUSTOMARY FORM AND COVERING SUCH MATTER OF THE TYPE CUSTOMARILY COVERED BY
COMFORT LETTERS IN SIMILAR TRANSACTIONS;


(M)  WITH RESPECT TO AN UNDERWRITTEN OFFERING PURSUANT TO ANY REGISTRATION
STATEMENT FILED UNDER SECTION 2.2, OBTAIN A LEGAL OPINION OF THE COMPANY’S
OUTSIDE COUNSEL, DATED THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT AND, IF
REQUIRED BY THE MANAGING UNDERWRITERS, DATED THE DATE OF THE CLOSING UNDER THE
UNDERWRITING AGREEMENT, WITH RESPECT TO THE REGISTRATION STATEMENT, EACH
AMENDMENT AND SUPPLEMENT THERETO, THE PROSPECTUS INCLUDED THEREIN (INCLUDING THE
PRELIMINARY PROSPECTUS) AND SUCH OTHER DOCUMENTS RELATING THERETO IN CUSTOMARY
FORM AND COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED BY LEGAL OPINIONS
IN SIMILAR TRANSACTIONS;


(N)   SUBJECT TO EXECUTION AND DELIVERY OF MUTUALLY SATISFACTORY CONFIDENTIALITY
AGREEMENTS, MAKE AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY EACH HOLDER
SELLING SUCH REGISTRABLE SECURITIES, ANY MANAGING UNDERWRITER PARTICIPATING IN
ANY DISPOSITION OF SUCH REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY SUCH HOLDER
OR ANY SUCH MANAGING UNDERWRITER, DURING NORMAL BUSINESS HOURS OF THE COMPANY AT
THE COMPANY’S CORPORATE OFFICE IN MANITOWOC, WISCONSIN AND WITHOUT UNREASONABLE
DISRUPTION OF THE COMPANY’S BUSINESS OR UNREASONABLE EXPENSE TO COMPANY AND
SOLELY FOR THE PURPOSE OF DUE DILIGENCE WITH RESPECT TO THE REGISTRATION
STATEMENT, LEGALLY DISCLOSABLE, FINANCIAL AND OTHER RECORDS AND PERTINENT
CORPORATE DOCUMENTS OF THE COMPANY AND ITS SUBSIDIARIES REASONABLE REQUESTED BY
SUCH PERSONS, AND CAUSE THE COMPANY’S EMPLOYEES TO, AND REQUEST ITS INDEPENDENT
ACCOUNTANTS TO, SUPPLY ALL SIMILAR INFORMATION REASONABLY REQUESTED BY ANY SUCH
PERSON, AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE
DILIGENCE RESPONSIBILITY;


(O)   COOPERATE WITH EACH SELLER OF REGISTRABLE SECURITIES AND EACH UNDERWRITER
PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE SECURITIES AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH THE
OTC BULLETIN BOARD OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS; AND


(P)   TAKE ALL OTHER STEPS REASONABLY NECESSARY TO EFFECT THE REGISTRATION OF
THE REGISTRABLE SECURITIES CONTEMPLATED HEREBY.


2.6           CONDITIONS PRECEDENT TO COMPANY’S OBLIGATIONS PURSUANT TO THIS
AGREEMENT.  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY
TO TAKE ANY ACTION PURSUANT TO THIS ARTICLE 2 WITH RESPECT TO THE REGISTRABLE
SECURITIES OF ANY HOLDER THAT SUCH HOLDER SHALL TIMELY FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE
INTENDED METHOD OF DISTRIBUTION OF SUCH SECURITIES AS SHALL REASONABLY BE
REQUIRED TO EFFECT THE REGISTRATION OF SUCH HOLDER’S REGISTRABLE SECURITIES.


2.7           FEES AND EXPENSES.  ALL EXPENSES INCIDENT TO THE COMPANY’S
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT INCLUDING, WITHOUT LIMITATION,
ALL REGISTRATION AND FILING FEES PAYABLE BY THE COMPANY, FEES AND EXPENSES OF
COMPLIANCE BY THE COMPANY WITH SECURITIES OR BLUE SKY LAWS, PRINTING EXPENSES OF
THE COMPANY, MESSENGER AND DELIVERY EXPENSES OF THE COMPANY, AND FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ALL INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY, AND OTHER PERSONS RETAINED BY THE COMPANY WILL BE
BORNE BY THE COMPANY, AND THE COMPANY WILL PAY ITS INTERNAL EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF THE COMPANY’S EMPLOYEES
PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT OR
QUARTERLY REVIEW, THE EXPENSE OF ANY LIABILITY INSURANCE OF THE COMPANY AND THE
EXPENSES AND FEES FOR LISTING OR APPROVAL FOR TRADING OF THE SECURITIES TO BE
REGISTERED ON EACH SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE
COMPANY ARE THEN LISTED OR ON ANY AUTOMATED QUOTATION SYSTEM OF A NATIONAL
SECURITIES ASSOCIATION ON WHICH SIMILAR SECURITIES OF THE COMPANY ARE QUOTED. 
IN CONNECTION WITH ANY REGISTRATION STATEMENT FILED


 


10

--------------------------------------------------------------------------------



HEREUNDER, THE COMPANY WILL PAY THE REASONABLE FEES AND EXPENSES OF A SINGLE
COUNSEL RETAINED BY THE HOLDERS OF A MAJORITY (BY NUMBER OF SHARES) OF THE
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION STATEMENT. 
THE COMPANY SHALL HAVE NO OBLIGATION TO PAY ANY UNDERWRITING DISCOUNTS OR
COMMISSIONS ATTRIBUTABLE TO THE SALE OF REGISTRABLE SECURITIES AND ANY OF THE
EXPENSES INCURRED BY ANY HOLDER WHICH ARE NOT PAYABLE BY THE COMPANY, SUCH COSTS
TO BE BORNE BY SUCH HOLDER OR HOLDERS, INCLUDING, WITHOUT LIMITATION,
UNDERWRITING FEES, DISCOUNTS AND EXPENSES, IF ANY, APPLICABLE TO ANY HOLDER’S
REGISTRABLE SECURITIES; FEES AND DISBURSEMENTS OF COUNSEL OR OTHER PROFESSIONALS
THAT ANY HOLDER MAY CHOOSE TO RETAIN IN CONNECTION WITH A REGISTRATION STATEMENT
FILED PURSUANT TO THIS AGREEMENT (EXCEPT AS OTHERWISE PROVIDED HEREIN); SELLING
COMMISSIONS OR STOCK TRANSFER TAXES APPLICABLE TO THE REGISTRABLE SECURITIES
REGISTERED ON BEHALF OF ANY HOLDER; ANY OTHER EXPENSES INCURRED BY OR ON BEHALF
OF SUCH HOLDER IN CONNECTION WITH THE OFFER AND SALE OF SUCH HOLDER’S
REGISTRABLE SECURITIES OTHER THAN EXPENSES WHICH THE COMPANY IS EXPRESSLY
OBLIGATED TO PAY PURSUANT TO THIS AGREEMENT.


2.8           INDEMNIFICATION.


(A)   THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST EXTENT
PERMITTED BY LAW, PURCHASERS AND EACH UNDERWRITER, IF ANY, AND ANY PERSON WHO
CONTROLS SUCH UNDERWRITER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT), FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY, REASONABLE ATTORNEY’S
FEES, COST OR EXPENSE AND COSTS AND EXPENSES OF INVESTIGATING AND DEFENDING ANY
SUCH CLAIM (COLLECTIVELY, THE “LOSSES”), JOINT OR SEVERAL, AND ANY ACTION IN
RESPECT THEREOF TO WHICH THE PURCHASERS MAY BECOME SUBJECT UNDER THE SECURITIES
ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES (OR ACTIONS OR PROCEEDINGS, WHETHER
COMMENCED OR THREATENED, IN RESPECT THERETO) ARISE OUT OF OR ARE BASED UPON (I)
ANY BREACH BY THE COMPANY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS
CONTAINED IN THIS AGREEMENT, (II) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY
OR SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO OR (III) ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
THE COMPANY SHALL REIMBURSE THE PURCHASERS FOR ANY REASONABLE LEGAL OR ANY OTHER
EXPENSES ACTUALLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING
OR PREPARING TO DEFEND AGAINST ANY SUCH LOSS, ACTION OR PROCEEDING; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE LIABLE TO THE PURCHASERS OR OTHER
INDEMNITEE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS (OR ACTION OR
PROCEEDING, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISES OUT OF
OR IS BASED UPON (X) AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION, MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH PROSPECTUS OR
PRELIMINARY OR SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN
RELIANCE UPON, AND IN CONFORMITY WITH, WRITTEN INFORMATION PREPARED AND
FURNISHED TO THE COMPANY BY ANY HOLDER EXPRESSLY FOR USE THEREIN AND, WITH
RESPECT TO ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION MADE IN ANY PRELIMINARY PROSPECTUS RELATING TO THE REGISTRATION
STATEMENT, TO THE EXTENT THAT A PROSPECTUS RELATING TO THE REGISTRABLE
SECURITIES WAS REQUIRED TO BE DELIVERED BY SUCH HOLDER UNDER THE SECURITIES ACT
IN CONNECTION WITH SUCH PURCHASE, THERE WAS NOT SENT OR GIVEN TO SUCH PERSON, AT
OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF SUCH REGISTRABLE SECURITIES
TO SUCH PERSON, A COPY OF THE FINAL PROSPECTUS THAT CORRECTS SUCH UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION IF THE
COMPANY HAD PREVIOUSLY FURNISHED COPIES THEREOF TO SUCH HOLDER OR (Y) USE OF A
REGISTRATION STATEMENT OR THE RELATED PROSPECTUS DURING A PERIOD WHEN A STOP
ORDER HAS BEEN ISSUED IN RESPECT OF SUCH REGISTRATION STATEMENT OR ANY
PROCEEDINGS FOR THAT PURPOSE HAVE BEEN INITIATED OR USE OF A PROSPECTUS WHEN USE
OF SUCH PROSPECTUS HAS BEEN SUSPENDED PURSUANT TO SECTIONS 2.5(E) OR (I);
PROVIDED THAT IN EACH CASE, THAT SUCH HOLDER RECEIVED PRIOR WRITTEN NOTICE OF
SUCH STOP ORDER, INITIATION OF PROCEEDINGS OR SUSPENSION FROM THE COMPANY.   IN
NO EVENT, HOWEVER, SHALL THE COMPANY BE LIABLE FOR INDIRECT, INCIDENTAL OR
CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY KIND.


(B)   IN CONNECTION WITH THE FILING OF THE REGISTRATION STATEMENT BY THE COMPANY
PURSUANT TO THIS AGREEMENT, THE PURCHASERS WILL FURNISH TO THE COMPANY IN
WRITING SUCH INFORMATION AS THE


 


11

--------------------------------------------------------------------------------



COMPANY REASONABLY REQUESTS FOR USE IN CONNECTION WITH SUCH REGISTRATION
STATEMENT AND THE RELATED PROSPECTUS AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE PURCHASERS WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AND EACH UNDERWRITER, IF ANY, AND ANY
PERSON WHO CONTROLS SUCH UNDERWRITER (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT), FROM AND AGAINST ANY LOSSES, SEVERALLY BUT NOT JOINTLY, AND ANY
ACTION IN RESPECT THEREOF TO WHICH THE COMPANY OR ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE,
INSOFAR AS SUCH LOSSES (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) THE PURCHASE
OR SALE OF REGISTRABLE SECURITIES DURING A SUSPENSION AS SET FORTH IN
SECTION 2.5(E) OR SECTION 2.5(I) IN EACH CASE AFTER RECEIPT OF WRITTEN NOTICE OF
SUCH SUSPENSION, (II) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN THE REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY OR SUMMARY
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR (III) ANY OMISSION OR
ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT, WITH RESPECT TO CLAUSES (II)
AND (III) ABOVE, ONLY TO THE EXTENT THAT SUCH UNTRUE STATEMENT OR OMISSION IS
MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH PROSPECTUS OR PRELIMINARY OR
SUMMARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION PREPARED AND FURNISHED TO THE COMPANY BY
SUCH HOLDER EXPRESSLY FOR USE THEREIN OR BY FAILURE OF SUCH HOLDER TO DELIVER A
COPY OF THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO, AND SUCH HOLDER WILL REIMBURSE THE COMPANY FOR ANY
REASONABLE LEGAL OR ANY OTHER EXPENSES INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST ANY SUCH LOSS, ACTION
OR PROCEEDING; PROVIDED, HOWEVER, THAT SUCH HOLDER SHALL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT PRIOR TO THE FILING OF ANY SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR AMENDMENT OR SUPPLEMENT THERETO, SUCH HOLDER HAS
FURNISHED IN WRITING TO THE COMPANY INFORMATION EXPRESSLY FOR USE IN SUCH
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
WHICH CORRECTED OR MADE NOT MISLEADING INFORMATION PREVIOUSLY FURNISHED TO THE
COMPANY.  THE OBLIGATION OF EACH HOLDER TO INDEMNIFY THE COMPANY AND ITS
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS,  SHALL BE LIMITED TO THE NET PROCEEDS
RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE SECURITIES UNDER SUCH
REGISTRATION STATEMENT.  IN NO EVENT, HOWEVER, SHALL ANY HOLDER BE LIABLE FOR
INDIRECT, INCIDENTAL OR CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY KIND.


(C)   PROMPTLY AFTER RECEIPT BY ANY PERSON IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT PURSUANT TO SECTION 2.8(A) OR 2.8(B) (AN “INDEMNIFIED PARTY”) OF NOTICE
OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PARTY SHALL, IF
A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE PERSON AGAINST WHOM SUCH
INDEMNITY MAY BE SOUGHT (AN “INDEMNIFYING PARTY”), PROMPTLY NOTIFY THE
INDEMNIFYING PARTY IN WRITING OF THE CLAIM OR THE COMMENCEMENT OF SUCH ACTION;
PROVIDED, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE
THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO AN INDEMNIFIED
PARTY UNDER SECTION 2.8(A) OR 2.8(B) EXCEPT TO THE EXTENT OF ANY ACTUAL
PREJUDICE RESULTING THEREFROM.  IF ANY SUCH CLAIM OR ACTION SHALL BE BROUGHT
AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE INDEMNIFYING PARTY
THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN, AND,
TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER SIMILARLY NOTIFIED
INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY. AFTER NOTICE FROM THE INDEMNIFYING PARTY
TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH CLAIM OR
ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY FOR
ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN
CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION; PROVIDED, THAT THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL TO REPRESENT THE INDEMNIFIED PARTY WHO MAY BE SUBJECT TO
LIABILITY ARISING OUT OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT
BY THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE FOR THE ACCOUNT OF SUCH INDEMNIFIED PARTY
UNLESS (I) THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE MUTUALLY
AGREED TO THE RETENTION OF SUCH COUNSEL OR (II) IN THE WRITTEN OPINION OF
COUNSEL TO SUCH INDEMNIFIED PARTY, REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL CONFLICTS OF INTEREST
BETWEEN THEM, IT BEING UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL
NOT, IN CONNECTION WITH ANY ONE SUCH


 


12

--------------------------------------------------------------------------------



CLAIM OR ACTION OR SEPARATE BUT SUBSTANTIALLY SIMILAR OR RELATED CLAIMS OR
ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR
CIRCUMSTANCES, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE
FIRM OF ATTORNEYS (TOGETHER WITH APPROPRIATE LOCAL COUNSEL) AT ANY TIME FOR ALL
INDEMNIFIED PARTIES.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY CLAIM OR PENDING
OR THREATENED PROCEEDING IN RESPECT OF WHICH THE INDEMNIFIED PARTY IS OR COULD
HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF
SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM OR
PROCEEDING OTHER THAN THE PAYMENT OF MONETARY DAMAGES BY THE INDEMNIFYING PARTY
ON BEHALF OF THE INDEMNIFIED PARTY.  WHETHER OR NOT THE DEFENSE OF ANY CLAIM OR
ACTION IS ASSUMED BY THE INDEMNIFYING PARTY, SUCH INDEMNIFYING PARTY WILL NOT BE
SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT MADE WITHOUT ITS WRITTEN CONSENT,
WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.


(D)   IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 8 IS UNAVAILABLE TO
THE INDEMNIFIED PARTIES IN RESPECT OF ANY LOSSES REFERRED TO HEREIN
NOTWITHSTANDING THAT THIS SECTION 2.8 BY ITS TERMS PROVIDES FOR INDEMNIFICATION
IN SUCH CASE, THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE
HAND AND THE HOLDERS ON THE OTHER FROM THE OFFERING OF THE REGISTRABLE
SECURITIES, OR IF SUCH ALLOCATION IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS BUT ALSO
THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND THE HOLDERS ON THE OTHER
IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF THE
COMPANY ON THE ONE HAND AND OF EACH HOLDER ON THE OTHER SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION TAKEN, INCLUDING ANY UNTRUE
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT, OR THE OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY SUCH PARTY,
AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 2.8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any reasonable legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 2.8, no Holder shall be required to contribute any
amount in excess of the amount by which the total price at which the Registrable
Securities of such Holder were offered to the public exceeds the amount of any
Losses which such Holder has otherwise paid by reason of such untrue or alleged
untrue statement or omission or alleged omission.   No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Each Holder’s obligations to
contribute pursuant to this Section 2.8 is several in the proportion that the
proceeds of the offering received by such Holder bears to the total proceeds of
the offering received by all the Holders.  The indemnification provided by this
Section 2.8 shall be a continuing right to indemnification with respect to sales
of Registrable Securities and shall survive the registration and sale of any
Registrable Securities by any Holder and the expiration or termination of this
Agreement.  The indemnity and contribution agreements contained herein are in
addition to any liability that any Indemnifying Party might have to any
Indemnified Party.


2.9           PARTICIPATION IN REGISTRATIONS.


(A)   NO PERSON MAY PARTICIPATE IN ANY REGISTRATION HEREUNDER WHICH IS
UNDERWRITTEN UNLESS SUCH PERSON (I) AGREES TO SELL SUCH PERSON’S SECURITIES ON
THE BASIS PROVIDED IN ANY UNDERWRITING


 


13

--------------------------------------------------------------------------------



ARRANGEMENTS APPROVED BY THE PERSON OR PERSONS ENTITLED HEREUNDER TO APPROVE
SUCH ARRANGEMENTS AND (II) COMPLETES AND EXECUTES ALL QUESTIONNAIRES, POWERS OF
ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS REASONABLY
REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING ARRANGEMENTS AND THIS AGREEMENT.


(B)   EACH PERSON THAT IS PARTICIPATING IN ANY REGISTRATION UNDER THIS AGREEMENT
AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY
EVENT OF THE KIND DESCRIBED IN SECTION 2.5(E) OR SECTION 2.5(I) ABOVE, SUCH
PERSON WILL FORTHWITH DISCONTINUE THE DISPOSITION OF ITS REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT AND ALL USE OF THE REGISTRATION STATEMENT
OR ANY PROSPECTUS OR RELATED DOCUMENT UNTIL SUCH PERSON’S RECEIPT OF THE COPIES
OF A SUPPLEMENTED OR AMENDED PROSPECTUS AS CONTEMPLATED BY SUCH SECTION 2.5(E)
OR SECTION 2.5(I) AND, IF SO DIRECTED BY THE COMPANY, WILL DELIVER TO THE
COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES,
THEN IN SUCH HOLDER’S POSSESSION OF SUCH DOCUMENTS AT THE TIME OF RECEIPT OF
SUCH NOTICE.  FURTHERMORE, EACH HOLDER AGREES THAT IF SUCH HOLDER USES A
PROSPECTUS IN CONNECTION WITH THE OFFERING AND SALE OF ANY OF THE REGISTRABLE
SECURITIES, THE HOLDER WILL USE ONLY THE LATEST VERSION OF SUCH PROSPECTUS
PROVIDED BY COMPANY.


(C)   NONE OF THE HOLDERS SHALL HAVE THE RIGHT TO PARTICIPATE AS A PURCHASER OR
OTHERWISE ACQUIRE ANY BENEFICIAL OWNERSHIP OF THE COMPANY’S SECURITIES IN ANY
OFFERING OF THE COMPANY’S SECURITIES, INCLUDING ANY SHAREHOLDER RIGHTS OFFERING
(I) OCCURRING WITHIN TWELVE (12) MONTHS FROM THE DATE OF THIS AGREEMENT AND (II)
IN WHICH ANY PROCEEDS FROM SUCH OFFERING ARE USED TO DIRECTLY OR INDIRECTLY
REDUCE THE COMPANY’S INDEBTEDNESS INCURRED TO FINANCE THE TRANSACTIONS
CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT.


2.10         COMPLIANCE.  WITH RESPECT TO ANY REGISTRATION UNDER THIS AGREEMENT,
EACH HOLDER SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE SECURITIES
AND OTHER LAWS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO ALL RULES
AND REGULATIONS OF THE SEC, THE NATIONAL ASSOCIATION OF SECURITIES DEALERS AND
ANY SECURITIES EXCHANGE OR QUOTATION SERVICE ON WHICH THE COMPANY’S SECURITIES
ARE LISTED OR QUOTED.


ARTICLE 3
TRANSFERS OF CERTAIN RIGHTS


3.1           TRANSFER.  THE RIGHTS GRANTED TO THE PURCHASERS UNDER THIS
AGREEMENT MAY BE TRANSFERRED, SUBJECT TO THE PROVISIONS OF SECTIONS 3.2 AND 3.3;
PROVIDED THAT NOTHING CONTAINED HEREIN SHALL BE DEEMED TO PERMIT AN ASSIGNMENT,
TRANSFER OR DISPOSITION OF THE REGISTRABLE SECURITIES IN VIOLATION OF THE TERMS
AND CONDITIONS OF THE STOCK PURCHASE AGREEMENT OR APPLICABLE LAW.


3.2           TRANSFEREES.  ANY TRANSFEREE TO WHOM RIGHTS UNDER THIS AGREEMENT
ARE TRANSFERRED SHALL, BEFORE AND AS A CONDITION TO SUCH TRANSFER, DELIVER TO
THE COMPANY A WRITTEN INSTRUMENT (I) STATING THE NAME AND ADDRESS OF THE
TRANSFEROR AND THE TRANSFEREE AND THE NUMBER OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH THE RIGHTS ARE INTENDED TO BE TRANSFERRED, AND (II) BY WHICH
SUCH TRANSFEREE AGREES TO BE BOUND BY THE OBLIGATIONS IMPOSED UPON THE
PURCHASERS UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF SUCH TRANSFEREE WERE A
PURCHASER HEREUNDER.


3.3           SUBSEQUENT TRANSFEREES.  A TRANSFEREE TO WHOM RIGHTS ARE
TRANSFERRED PURSUANT TO THIS SECTION 3 MAY NOT AGAIN TRANSFER SUCH RIGHTS TO ANY
OTHER PERSON, OTHER THAN AS PROVIDED IN SECTIONS 3.1 OR 3.2 ABOVE.


 


14

--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS OF PURCHASERS


4.1           CERTAIN REPRESENTATIONS OF THE PURCHASERS.  IN CONNECTION WITH,
AND IN CONSIDERATION OF, THE SALE OF THE COMMON STOCK TO THE PURCHASERS, EACH
PURCHASER HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

(a)           Such Purchaser acknowledges that it (i) is acquiring the Common
Stock for its own account without a view to distribution within the meaning of
the Securities Act; (ii) has had an opportunity to review the Company’s filings
with the SEC and all other information that it has deemed necessary to make an
informed investment decision with respect to an investment in the Company in
general and the Common Stock in particular; (iii) is financially able to bear
the economic risks of an investment in the Company; and (iv) has such knowledge
and experience in financial and business matters so as to be capable, by reason
of such knowledge and experience, of evaluating the merits and risks of, and
making an informed business decision with regard to, the acquisition of the
Common Stock.

(b)           Such Purchaser realizes that there are significant restrictions on
the transferability of the Common Stock, that the Common Stock have not been
registered for sale under the Securities Act or applicable state securities laws
(the “State Laws”), and may be sold only pursuant to registration under the Act
and State Laws, or an exemption therefrom.

(c)           Such Purchaser is an “accredited investor” within the meaning of
Rule 501 under the Act and was not organized for the specific purpose of
acquiring the Common Stock and a resident of the state referenced in the
preamble of the Stock Purchase Agreement with respect to each Purchaser.

(d)           Such Purchaser acknowledges that this transaction has not been
reviewed or approved by the United States Securities and Exchange Commission
(the “Commission”) or by any state securities or other authority.

(e)           The purchase of the Common Stock by such Purchaser is not the
result of any general solicitation or general advertising, including, but not
limited to (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; and (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

(f)            Such Purchaser certifies, under penalty of perjury, that it is
not subject to the backup withholding provisions of the Internal Revenue Code of
1986, as amended.  (Note:  A Purchaser is subject to backup withholding if: 
(i) the Purchaser fails to furnish the undersigned’s Social Security Number or
Taxpayer Identification Number herein; (ii) the Internal Revenue Service
notifies the Company that the Purchaser furnished an incorrect Social Security
Number or Taxpayer Identification Number; (iii) the Purchaser is notified that
the undersigned is subject to backup withholding; or (iv) the Purchaser fails to
certify that the Purchaser is not subject to backup withholding or the Purchaser
fails to certify the Purchaser’s Social Security Number or Taxpayer
Identification Number).


4.2           EFFECT OF REPRESENTATIONS.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT (I) THE REPRESENTATIONS OF THE PURCHASERS CONTAINED IN SECTION 4.1
SHALL IN NO WAY MODIFY, EFFECT OR DIMINISH THE RIGHTS OF THE PURCHASERS TO
PURSUE ANY POTENTIAL CLAIM AGAINST THE COMPANY UNDER THE STOCK PURCHASE
AGREEMENT AND (II) NO BREACH OR ALLEGED BREACH OF ANY REPRESENTATION OR WARRANTY
CONTAINED IN SECTION 4.1 SHALL EFFECT THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT.


 


15

--------------------------------------------------------------------------------



ARTICLE 5
MISCELLANEOUS


5.1           RECAPITALIZATIONS, EXCHANGES, ETC.  THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO (I)
THE REGISTRABLE SECURITIES, (II) ANY AND ALL SHARES OF COMMON STOCK INTO WHICH
THE REGISTRABLE SECURITIES ARE CONVERTED, EXCHANGED OR SUBSTITUTED IN ANY
RECAPITALIZATION OR OTHER CAPITAL REORGANIZATION BY THE COMPANY AND (III) ANY
AND ALL EQUITY SECURITIES OF THE COMPANY OR ANY SUCCESSOR OR ASSIGN OF THE
COMPANY (WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) WHICH
MAY BE ISSUED IN RESPECT OF, IN CONVERSION OF, IN EXCHANGE FOR OR IN
SUBSTITUTION OF, THE REGISTRABLE SECURITIES AND SHALL BE APPROPRIATELY ADJUSTED
FOR ANY STOCK DIVIDENDS, SPLITS, REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS
AND THE LIKE OCCURRING AFTER THE DATE HEREOF. THE COMPANY SHALL CAUSE ANY
SUCCESSOR OR ASSIGN (WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR
OTHERWISE) TO ENTER INTO A NEW REGISTRATION RIGHTS AGREEMENT WITH THE HOLDERS ON
TERMS SUBSTANTIALLY THE SAME AS THIS AGREEMENT AS A CONDITION OF ANY SUCH
TRANSACTION.


5.2           NO INCONSISTENT AGREEMENTS.  THE COMPANY HAS NOT AND SHALL NOT
ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS INCONSISTENT
WITH THE RIGHTS GRANTED TO A PURCHASER IN THIS AGREEMENT.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE COMPANY MAY GRANT REGISTRATION RIGHTS HEREAFTER,
WHICH SHALL BE PARI PASSU WITH THE REGISTRATION RIGHTS OF A PURCHASER, AND SHALL
NOT BE DEEMED TO CONFLICT WITH THIS COVENANT.


5.3           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND THE COMPANY MAY TAKE ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM
ANY ACT HEREIN REQUIRED TO BE PERFORMED BY IT, IF, BUT ONLY IF, THE COMPANY HAS
OBTAINED THE WRITTEN CONSENT OF HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES THEN IN EXISTENCE.


5.4           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.


5.5           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


5.6           NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED
OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE AND SHALL BE EFFECTIVE FIVE DAYS
AFTER BEING PLACED IN THE MAIL, IF MAILED BY REGULAR UNITED STATES MAIL, OR UPON
RECEIPT, IF DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED OVERNIGHT
DELIVERY SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED TO A PARTY.  THE
ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:

If to the Company:

Tower Tech Holdings Inc.

980 Maritime Drive, Suite 6

Manitowoc, Wisconsin 54220

Attention:  Mr. Raymond L. Brickner, III

Telephone: (920) 684-5531

Facsimile: (920) 682-0301

 

16

--------------------------------------------------------------------------------


With copy to:

 

 

Mr. John Wurm, Esq.

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Facsimile No.: (612) 492-7077

 

 

If to the Purchasers:

 

 

J. Cameron Drecoll

1309 South Cicero Ave.

Cicero, IL 60804-3939

Facsimile No.: (708) 298-1012

 

 

 

 

 

With copy to:

 

 

 

DLA Piper US LLP

 

203 N. LaSalle Street

 

Suite 1900

 

Chicago, IL 60601

 

Attention: Stephen A. Landsman, Esq.

 

Facsimile No.: 312-630-6330

 

 

Each party shall provide notice to the other party of any change in address.


                5.7           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN, WITHOUT
REGARD TO THE CONFLICTS OF LAWS RULES OR PROVISIONS.


                5.8           FORUM; SERVICE OF PROCESS.  ANY LEGAL SUIT, ACTION
OR PROCEEDING BROUGHT BY THE COMPANY, PURCHASERS, ANY OTHER HOLDERS, ANY PERSON
ENTITLED TO INDEMNIFICATION OR CONTRIBUTION HEREUNDER, OR ANY OF THEIR
RESPECTIVE AFFILIATES ARISING OUT OF OR BASED UPON THIS AGREEMENT SHALL BE
INSTITUTED EXCLUSIVELY IN ANY FEDERAL OR STATE COURT IN THE STATE OF WISCONSIN,
AND EACH SUCH PERSON IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH PROCEEDING, AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING.


                5.9           CAPTIONS.  THE CAPTIONS, HEADINGS AND ARRANGEMENTS
USED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY LIMIT OR
AMPLIFY THE TERMS AND PROVISIONS HEREOF.


                5.10         NO PREJUDICE.  THE TERMS OF THIS AGREEMENT SHALL
NOT BE CONSTRUED IN FAVOR OF OR AGAINST ANY PARTY ON ACCOUNT OF ITS
PARTICIPATION IN THE PREPARATION HEREOF.


                5.11         WORDS IN SINGULAR AND PLURAL FORM.  WORDS USED IN
THE SINGULAR FORM IN THIS AGREEMENT SHALL BE DEEMED TO IMPORT THE PLURAL, AND
VICE VERSA, AS THE SENSE MAY REQUIRE.


                5.12         REMEDY FOR BREACH.  THE COMPANY HEREBY ACKNOWLEDGES
THAT IN THE EVENT OF ANY BREACH OR THREATENED BREACH BY THE COMPANY OF ANY OF
THE PROVISIONS OF THIS AGREEMENT, THE HOLDERS WOULD HAVE NO ADEQUATE REMEDY AT
LAW AND COULD SUFFER SUBSTANTIAL AND IRREPARABLE DAMAGE.  ACCORDINGLY, THE
COMPANY HEREBY AGREES THAT, IN SUCH EVENT, THE HOLDERS SHALL BE ENTITLED, AND
NOTWITHSTANDING ANY


17

--------------------------------------------------------------------------------



ELECTION BY ANY HOLDER TO CLAIM DAMAGES, TO OBTAIN A TEMPORARY AND/OR PERMANENT
INJUNCTION TO RESTRAIN ANY SUCH BREACH OR THREATENED BREACH OR TO OBTAIN
SPECIFIC PERFORMANCE OF ANY SUCH PROVISIONS, ALL WITHOUT PREJUDICE TO ANY AND
ALL OTHER REMEDIES WHICH ANY HOLDERS MAY HAVE AT LAW OR IN EQUITY.


                5.13         SUCCESSORS AND ASSIGNS, THIRD PARTY BENEFICIARIES. 
THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO, EACH ASSIGNEE OF THE HOLDERS PURSUANT TO
ARTICLE 3 AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EXECUTORS,
ADMINISTRATORS AND HEIRS.  HOLDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF
THIS AGREEMENT AND THIS AGREEMENT MAY BE ENFORCED BY SUCH HOLDERS.


                5.14         ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER
HEREOF AND MERGES AND SUPERSEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF ANY AND EVERY NATURE AMONG THEM.


                5.15         ATTORNEYS’ FEES.  IN THE EVENT OF ANY ACTION OR
SUIT BASED UPON OR ARISING OUT OF ANY ACTUAL OR ALLEGED BREACH BY ANY PARTY OF
ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT IN THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND
EXPENSES OF SUCH ACTION OR SUIT FROM THE OTHER PARTY IN ADDITION TO ANY OTHER
RELIEF ORDERED BY ANY COURT.


                5.16         TERMINATION OF RIGHTS.  ALL RIGHTS UNDER THIS
AGREEMENT WILL TERMINATE AS TO A HOLDER WHEN THAT HOLDERS NO LONGER HOLDS ANY
REGISTRABLE SECURITIES.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.

COMPANY:

TOWER TECH HOLDINGS INC.

 

By:

 /s/ Steven A. Huntington

Name: Steven A. Huntington

Title: Chief Financial Officer

PURCHASERS:

 

 

/s/ J. Cameron Drecoll

J. CAMERON DRECOLL

/s/ Pat Rosmonowski

PAT ROSMONOWSKI

/s/ Dennis Palmer

DENNIS PALMER

/s/ Noel Davis

NOEL DAVIS

 

19

--------------------------------------------------------------------------------